
	
		I
		111th CONGRESS
		1st Session
		H. R. 2614
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mrs. Kirkpatrick of
			 Arizona (for herself, Mr.
			 Filner, Mr. Boozman,
			 Mr. Teague, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to reauthorize the
		  Veterans’ Advisory Committee on Education.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Advisory Committee on Education Reauthorization
			 Act of 2009.
		2.Reauthorization
			 of Veterans’ Advisory Committee on EducationSection 3692(c) of title 38, United States
			 Code, is amended by striking December 31, 2009 and inserting
			 December 31, 2015.
		
